Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s 8-17-2022 Amendment was received.  Claims 1, 4, and 13 were amended.  Claims 2-3, 5, 15-16 and 21 were cancelled.  Claims 1, 4, 6-13, and 17-20 are pending and examined in this action. 
                       
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 and 13, 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 4, “in the range” is indefinite.  It is unclear how close the pitch and the depth need to be in order to be “in the range.”  In the range is not defined by Applicant’s specification, and, as such, provides no map how to determine how close the dept and the pitch need to be in order to read on the claim.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 13, “in the range” is indefinite.  It is unclear how close the pitch and the depth need to be in order to be “in the range.”  In the range is not defined by Applicant’s specification, and, as such, provides no map how to determine how close the dept and the pitch need to be in order to read on the claim.  The claims were examined as best understood.  Appropriate correction is required. 
                                                                                                                                                   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,296,071 to Tapp in view of US 2011/0257779 to Theis and further in view of US 2014/0319194 to Swanson.

In re Claim 1, Tapp teaches an apparatus (see Fig. 8) comprising: 
a first roller and a second roller (see Fig. 8, #30/30c/31/31c), each rotatably mounted adjacent to each other with the respective axes substantially parallel to each other along a lateral direction (see Fig. 8); 
one or more die cutting members disposed on a major surface of the first roller (see Fig. 1, showing die members #61/76/64 located on the surface of #31); and 
a web conveyed between the first roller and the second roller such that the die cutting members cut a first pattern on the same side of the web (see e.g., Fig. 8, 9c); and a downstream station configured to provide a second pattern on the web that has the first pattern (see Tapp, Fig. 11, teaching a downstream station providing a second pattern #50d/52d/51d on the web). 

The Examiner notes that Tapp teaches the “perforation line” 66f is formed by a die tooth that is half the thickness of the material (i.e., it is embossed) – see Col. 4, ll. 3-6) - the examiner notes that the thickness of the material is 20 mil (which equates to 0.508mm) and that half of 0.508mm is 0.254mm. Further the examiner notes that 500 micrometers equals .5 millimeters.   However, this line is not a fiducial mark, in that there is not discussion of a sensor that detects the marks.  Further Tapp is silent as to what the pitch is (i.e. Tapp does not teach a pitch of 10 micrometers to 1 millimeter). 

 As such, while Tapp teaches the structure of the fiducial mark, this mark is not considered fiducial marks as there is no sensor to detect the mark.  The mark in Tapp allows the operator to visually align the first cutting operation with the second cutting operation (see Tap. Col. 4, ll. 41-45).  

Because Tapp does not teach a fiducial mark, Tapp does not teach one or more fiducial-making members disposed on the major surface of the first roller, laterally adjacent to the die cutting members side by side, wherein each fiducial-making member comprises a plurality of microfabricated features having a pitch of 10 micrometers to 1 millimeter, the downstream station configured to provide the fiducial mark, and wherein the downstream station further comprises a registration mechanism comprising a sensor to detect the fiducial mark and a web motion or position controller to register the second pattern with the fiducial mark, wherein the fiducial mark comprises one or more fiducial features that only partially penetrate into the web.  The examiner notes that microfabricated features was interpreted as a product by process limitation and is not limited any method or steps but only the structure implied by the steps.  The structure of Tapp is the same structure regardless of how it was fabricated and reads on the claims. 

However, Theis teaches embossing a work piece (see Theis, Para. 0031) with fiducial marks (see Figs, 1A-F; and Para. 0024-0030).  In the same field of invention, web processing, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to use the embossed marks of Theis as fiducial marks with the sensors of Theis, as well as place the marks at the end of the web, as illustrated by Theis, Figs. 1A-F.  Doing so provides continuous longitudinal position of the web and a more accurate web processing device (see Theis, Para. 0024).   In other words, Tapp teaches the user visually aligns the marks.  Theis teaches embossing a workpiece (see Theis, Para. 0031) with fiducial marks (see Figs. 1A-F; and Para. 0024-30).  It would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to use the embossed marks of Theis as fiducial marks with the sensors of Theis.  The sensor apparatus of Theis would provide a more accurate alignment than the manual alignment by the user taught by Tapp.  The sensor would prevent any human error in aligning the workpiece, thereby preventing waste associated with a non-aligned workpiece. 

Such a combination would provide for one or more fiducial-making members disposed on the major surface of the first roller (i.e., a die tooth similar to 66d in Fig. 8 of Tapp, on the edge of the roller of Tapp, as taught by Theis), laterally adjacent to the die cutting members side by side; and the fiducial-making members cut a fiducial mark (the die tooth being formed to provide one of the fiducial marks illustrated in Figs. 1A-F), wherein the fiducial mark comprises one or more fiducial features that only partially penetrate into the web (see Theis Figs. 1A-F).

In addition, such a combination would provide for the downstream station configured to provide a second pattern on the web that has the first pattern and the fiducial mark (see Tapp teaching a downstream station providing a second pattern #50d/52d/51d on the web, which would have the fiducial mark pattern of Theis) as well as the downstream station further comprises a registration mechanism to detect the fiducial mark and register the second pattern with the fiducial mark (see Theis, Fig. 2A, #212-220 and Para. 0033).

Tapp in view of Theis does not teach a web motion or position controller.  However, Swanson teaches that it is known in the art of web rollers to provide a web motion or position controller (see Swanson, steering roller 24, in Fig. 2, and Para. 0027-0028).   In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to provide a steering roller as taught by Swanson in order to controller the position of the web (see Swanson, abstract, Para. 0035 and Figs. 3-4).  

Tap in view of Theis and Swanson does not teach the pitch, i.e., the distance between each fiducial mark, of 10 micrometers to 1 millimeter.  However, it would have been obvious to one having ordinary skill in the art, at the earliest effective filing, date to  set the fiducial marks at any reasonable length, including 10 micrometer to 1 millimeter or 20 micrometers, since it has been held that discovering an optimum result of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Here one of ordinary skill understands that each fiducial mark provides a data point for the machine to adjust the web.  If one wants a more precise system, one of ordinary skill places the fiducial marks closer together; however, this requires additional cost of tooling more teeth for cutting the marks.  One of ordinary skill can increase the length between marks, thereby reducing the tooling costs; however, this provides a less precise system.  In other words, there is a balance between a less precise system and more costly system.  As such, it would have been obvious to one having ordinary skill in the art, at the earliest effective filing, date to  set the fiducial marks at any reasonable length, including 10 micrometer to 1 millimeter, since it has been held that discovering an optimum result of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

In re Claim 4, modified Tapp, for the reasons above in re Claim 1, teaches wherein the fiducial mark includes one or more optical fiducial features having a pitch in the range of 20 micrometers to one millimeter and depth in the range of 10 to 200 micrometers (see discussion above in re Claim 1, teaching the die tooth 66d of Tapp having a depth of ½ the thickness of 20 mil, and being 254 micrometer, which is in the range of 10-200 micrometers), the registration mechanism comprises a photosensor to detect the optical fiducial features (see Theis, Para. 0033, teaching the sensor as a camera, or any other type of optical sensor).

In re Claim 7, modified Tapp, for the reasons above in re Claim 1, teaches wherein the die cutting members are disposed on a cutting die that is mounted on the major surface of the first roller (the die cutting member of Tapp are mounted on #31 which is mounted on roller 31c – see Fig. 8).

In re Claim 11, modified Tapp, for the reasons above in re Claim 1, teaches wherein the die cutting members include kiss- cutting members to kiss-cut the first pattern on the web (In Tapp, Fig. 8, #66d, these dies are considered kiss-cutting, in view of applicant’s definition, in that these structures extend through the web without completely penetrating every layer).

In re Claim 12, modified Tapp, for the reasons above in re Claim 1, teaches wherein the fiducial features have a depth at least two times smaller than that of the first pattern cut by the die cutting members (Tapp teaches 66d being half the thickness of the web, whereas 61 d cuts through the web and is longer that the thickness of the web).

Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,296,071 to Tapp in view of US 2011/0257779 to Theis. 

In re Claim 13, Tapp teaches a method comprising: providing a first roller and a second roller (see Fig. 8, #30/30c/31/31c), each rotatably mounted adjacent to each other with the respective axes substantially parallel to each other along a lateral direction (see Fig. 8); 
disposing one or more die cutting members on a major surface of the first roller (see Fig. 1, showing die members #61/76/64 located on the surface of #31); 
and conveying the web between the first and second rollers such that the die cutting members (see Fig. 1, showing die members #61/76/64 located on the surface of #31) respectively cut a first pattern on the same side of the web (see e.g., Fig. 8, 9c) and applying, via a downstream station, a second pattern on the side of the web that has the first pattern (see Tapp teaching a downstream station providing a second pattern #50d/52d/51d on the web, which would have the fiducial mark pattern of Theis).

The Examiner notes that Tapp teaches the “perforation line” 66f is formed by a die tooth that is half the thickness of the material (i.e., it is embossed) – see Col. 4, ll. 3-6) - the examiner notes that the thickness of the material is 20 mil (which equates to 0.508mm) and that half of 0.508mm is 0.254mm. Further the examiner notes that 500 micrometers equals .5 millimeters.   However, this line is not a fiducial mark, in that there is not discussion of a sensor that detects the marks.  Further Tapp is silent as to what the pitch is (i.e. Tapp does not teach a pitch of 10 micrometers to 1 millimeter). 

While Tapp teaches the structure of the fiducial mark, this mark is not considered fiducial marks as there is no sensor to detect the mark.  As such, Tapp does not teach disposing one or more fiducial-making members on the major surface of the first roller, laterally adjacent to die cutting members; and the fiducial-making members that make a fiducial mark, wherein the fiducial mark comprises one or more fiducial features that only partially penetrate into the web. The examiner notes that microfabricated features was interpreted as a product by process limitation and is not limited any method or steps but only the structure implied by the steps.  The structure of Tapp is the same structure regardless of how it was fabricated and reads on the claims.

However, Theis teaches embossing a work piece (see Theis, Para. 0031) with fiducial marks (see Figs, 1A-F; and Para. 0024-0030) and detecting via a photosensor of the downstream station a fiducial mark – see Theis Para. 0033).  In the same field of invention, web processing, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to use the embossed marks of Theis as fiducial marks with the sensors of Theis, as well as place the marks at the end of the web, as illustrated by Theis, Figs. 1A-F.  Doing so provides continuous longitudinal position updates and more accurate web processing that fiducial marks spaced from one another (see Theis, Para. 0024). 

Such a combination would provide for providing one or more fiducial-making members disposed on the major surface of the first roller (i.e., a die tooth similar to 66d in Fig. 8 of Tapp, on the edge of the roller of Tapp, as taught by Theis), laterally adjacent to die cutting members; and the fiducial-making members that make a fiducial mark (the die tooth being formed to provide one of the fiducial marks illustrated in Figs. 1A-F), wherein the fiducial mark comprises one or more fiducial features that only partially penetrate into the web (see Theis Figs. 1A-F).

Tap in view of Theis and Swanson does not teach the pitch, i.e., the distance between each fiducial mark, of 10 micrometers to 1 millimeter.  However, it would have been obvious to one having ordinary skill in the art, at the earliest effective filing, date to  set the fiducial marks at any reasonable length, including 10 micrometer to 1 millimeter or 20 micrometers, since it has been held that discovering an optimum result of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Here one of ordinary skill understands that each fiducial mark provides a data point for the machine to adjust the web.  If one wants a more precise system, one of ordinary skill places the fiducial marks closer together; however, this requires additional cost of tooling more teeth for cutting the marks.  One of ordinary skill can increase the length between marks, thereby reducing the tooling costs; however, this provides a less precise system.  In other words, there is a balance between a less precise system and more costly system.  As such, it would have been obvious to one having ordinary skill in the art, at the earliest effective filing, date to  set the fiducial marks at any reasonable length, including 10 micrometer to 1 millimeter, since it has been held that discovering an optimum result of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Such a combination would provide for comprising applying, via a downstream station, a second pattern on the side of the web that has the first pattern and the fiducial mark (see Tapp teaching a downstream station providing a second pattern #50d/52d/51d on the web, which would have the fiducial mark pattern of Theis) and when applying the second pattern, registering, via a registration mechanism of the downstream station, the second pattern with the fiducial mark (see Theis, Fig. 2A, #212-220 and Para. 0033).
	
	In re Claim 19, modified Tapp, for the reasons above in re Claim 13, teaches wherein the die cutting members are disposed on a cutting die that is mounted on the major surface of the first roller (the die cutting member of Tapp are mounted on #31 which is mounted on roller 31c – see Fig. 8).

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,296,071 to Tapp in view of US 2011/0257779 to Theis, and further in view of US 2014/0319194 to Swanson. 

In re Claim 17, Tapp in view of Theis, for the reasons above in re Claim 13, does not teach teaches further comprising controlling, via a web motion or position controller, to control a web motion or position.  

However, Swanson teaches that it is known in the art of web rollers to provide a web motion or position controller (see Swanson, steering roller 24, in Fig. 2, and Para. 0027-0028).   In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to provide a steering roller as taught by Swanson in order to controller the position of the web (see Swanson, abstract, Para. 0035 and Figs. 3-4).  

Claim 6 is are rejected under 35 U.S.C. 103 as being unpatentable over US 5,296,071 to Tapp in view of US 2011/0257779 to Theis and US 2014/0319194 to Swanson, and further in view of US 2007/0145664 to Sardella.

In re Claim 6, modified Tapp, in re Claim 1, does not teach wherein the downstream station further comprises a printing apparatus to print the second pattern on the web. However, Sardella teaches that is known in the art of printing/cutting/ moving webs, to print on webs that have been cut (see Fig. 1, showing boards #10, and printing station #22 – see also Para. 0032).  As such, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to print on the web of modified Tapp after it has been through the die.  Doings so allows the printer to add additional text or designs to the web. 

Claim 18 is are rejected under 35 U.S.C. 103 as being unpatentable over US 5,296,071 to Tapp in view of US 2011/0257779 to Theis, and further in view of US 2007/0145664 to Sardella.

In re Claim 18, modified Tapp in re Claim 13, does not teach wherein the downstream station further comprises a printing apparatus to print the second pattern on the web. However, Sardella teaches that is known in the art of printing/cutting/ moving webs, to print on webs that have been cut (see Fig. 1, showing boards #10, and printing station #22 – see also Para. 0032).  As such, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to print on the web of modified Tapp after it has been through the die.  Doings so allows the printer to add additional text or designs to the web.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,296,071 to Tapp in view of US 2011/0257779 to Theis and US 2014/0319194 to Swanson, and further in view of US 2014/0260851 to Beaudry.

In re Claim 8, modified Tapp, in re Claim 1, does not teach wherein the cutting die is a flexible die that is removably attached to the major surface of the first roller.

However, Beaudry teaches that it is known to provide a dies that is flexible and is removably attached to the major surface of the first roller (see Beaudry, Para. 0041-0044 and Figs. 1-4).  In the same field of invention, dies for webs, it would have been obvious to one of ordinary skill in the art to replace the type of die with the flexible dies of Beaudry.  Doing so is the substitution of one type of die for another type of die to cut a web (see MPEP 2143, I, B). Such a die allows the user to quickly replace the cutting shape.  In other words, the design of Beaudry allows the user to have multiple different cutting shapes on different flexible dies, which can be quickly exchanged to cut different shapes on the web. 

In re Claim 9, modified Tapp, in re Claim 1, does not teach wherein the fiducial-making members are disposed on a marking die that is mounted on the major surface of the first roller.  However, Beaudry teaches that it is known to provide a dies wherein the die cutters are disposed on a marking die that is mounted on the major surface of the first roller (see Beaudry, Para. 0041-0044 and Figs. 1-4).  In the same field of invention, dies for webs, it would have been obvious to one of ordinary skill in the art to replace the type of die with the flexible dies of Beaudry.  Doing so is the substitution of one type of die for another type of die to cut a web (see MPEP 2143, I, B). Such a die allows the user to quickly replace the cutting shape.  In other words, the design of Beaudry allows the user to have multiple different cutting shapes on different flexible dies, which can be quickly exchanged to cut different shapes on the web. 

In re Claim 10, modified Tapp, in re Claim 9, teaches wherein the fiducial-making die is a flexible die that is removably attached to the major surface of the first roller (See Figs. 3-4 of Beaudry).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,296,071 to Tapp in view of US 2011/0257779 to Theis, and further in view of US 2014/0260851 to Beaudry.

In re Claim 20, modified Tapp, in re Claim 13, does not teach wherein the fiducial-making members are disposed on a marking die that is mounted on the major surface of the first roller. However, Beaudry teaches that it is known to provide a dies wherein the die cutters are disposed on a marking die that is mounted on the major surface of the first roller (see Beaudry, Para. 0041-0044 and Figs. 1-4).  In the same field of invention, dies for webs, it would have been obvious to one of ordinary skill in the art to replace the type of die with the flexible dies of Beaudry.  Doing so is the substitution of one type of die for another type of die to cut a web (see MPEP 2143, I, B). Such a die allows the user to quickly replace the cutting shape.  In other words, the design of Beaudry allows the user to have multiple different cutting shapes on different flexible dies, which can be quickly exchanged to cut different shapes on the web. 

Response to Arguments
Applicants drawing amendments, submitted on 8-17-2022, have cured the previous drawing objections. 
In view of Applicant’s claim amendments, the claims are not interpreted under 35 USC 112F. 
Applicant argues that neither Tap nor Theis teaches a depth of 10 to 500 micrometers.  The examiner disagrees.  As noted above in re Claim 1, Tapp teaches the  “perforation line” 66f is formed by a die tooth that is half the thickness of the material (i.e., it is embossed) – see Col. 4, ll. 3-6) - the examiner notes that the thickness of the material is 20 mil (which equates to 0.508mm) and that half of 0.508mm is 0.254mm. Further the examiner notes that 500 micrometers equals .5 millimeters.  
In addition, the pitch, or the distance between the fiducial marks is a result effective variable.  It would have been obvious to one having ordinary skill in the art, at the earliest effective filing, date to  set the fiducial marks at any reasonable length, including 10 micrometer to 1 millimeter or 20 micrometers, since it has been held that discovering an optimum result of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Here one of ordinary skill understands that each fiducial mark provides a data point for the machine to adjust the web.  If one wants a more precise system, one of ordinary skill places the fiducial marks closer together; however, this requires additional cost of tooling more teeth for cutting the marks.  One of ordinary skill can increase the length between marks, thereby reducing the tooling costs; however, this provides a less precise system.  In other words, there is a balance between a less precise system and more costly system.  As such, it would have been obvious to one having ordinary skill in the art, at the earliest effective filing, date to  set the fiducial marks at any reasonable length, including 10 micrometer to 1 millimeter, since it has been held that discovering an optimum result of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Applicant argues that In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., light can be modulated by the fiducial features to form a high contrast pattern. This modulated pattern (e.g., a sinusoidally modulated) can be detected by the sensor and used to control both the longitudinal and lateral position of the web to ensure alignment at a downstream location) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The examiner notes that no further arguments were presented and as such not counter arguments are provided herewith. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724